Citation Nr: 1145286	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-03 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to December 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In October 2008 and December 2009 the Board remanded the Veteran's claim for further development.  The development requested in that remand has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving in Thailand at Udorn Air Force Base between December 1965 and December 1966. 

2.  The Veteran has been diagnosed with type II diabetes mellitus.



CONCLUSION OF LAW

The Veteran's type II diabetes mellitus is presumed to have been incurred during his active service in Thailand during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, however, no further notice or assistance is required as the outcome of the Board's decision is favorable to the Veteran, and no prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran has claimed entitlement to service connection for type II diabetes mellitus.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the case of a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  

Post-service treatment records reflect that the Veteran has been diagnosed with and treated for type II diabetes mellitus.  Therefore, the Veteran has a current disability that may be presumed to be due to herbicide exposure.  

However, the record does not demonstrate that the Veteran served in the Republic of Vietnam during his military service.  Despite the Veteran's assertions that en route to Thailand he had a stopover in Da Nang, Vietnam, there is no evidence in the claims file to support such an assertion.  The Board has, on two separate occasions, remanded the Veteran's claim for further development in this regard.  These efforts have not produced evidence supporting the Veteran's claim.  

Nevertheless, the Board does note that service connection may still be granted for a disease associated with herbicide exposure if such exposure can be otherwise established.  In this regard, the Veteran, through his representative, has alleged exposure to herbicides while stationed in Thailand.  

 In such cases VA must follow the evidentiary development procedures located in the VA Adjudication Procedure Manual (Manual of M21-1MR) that are applicable to the Veteran's claim.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000);  Patton v. West, 12 Vet. App. 272, 282 (1999).  Recently, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  That provision states that if a Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of several Royal Thai Air Force Bases, and his or her duties involved being near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence, herbicide exposure is to be conceded on a direct basis.  

In this case, the Veteran's service personnel records show that he served in Thailand from October 1973 to October 1974, and that he served at Udorn Air Base during that period.  Moreover, the record indicates that the Veteran worked as vehicle operator.  The Veteran's personnel records indicate that he worked, in part, as a taxi driver and made frequent trips to Bangkok with heavy equipment.  They also reveal that the Veteran's duties included teaching Thai nationals how to drive and dealing with Thai road conditions.  As the Veteran's representative has pointed out, these records suggest that the Veteran's routinely left Udorn Air Force Base, crossing the perimeter of that facility in the process.  Accordingly, the Board concedes that the Veteran was exposed to herbicides during service.  

As such, and because the medical evidence reflects that the Veteran has been diagnosed with and treated for type II diabetes mellitus, the Board finds that service connection is warranted for that condition.  


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


